


EXHIBIT 10.12




Tyme Technologies, Inc.




Nonqualified Stock Option Agreement







Tyme Technologies, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2015 Equity Incentive Plan (the “Plan”), has granted to Ben R. Taylor
(the “Optionee”) a nonqualified stock option (the “Option”) to purchase a total
of 1,500,000 shares (each, a “Share”) of the common stock, par value $0.0001 per
share (the “Common Stock”), of the Company, at an exercise price per share of
Common Stock equal to $2.95 (the “Exercise Price”), on the terms and conditions
set forth in this Option Agreement (this “Agreement”) and, in all respects,
subject to the terms and conditions of the Plan.  The effective date of grant of
the Option is March 27, 2017 (the “Date of Grant”). Unless otherwise defined
herein, the capitalized terms defined in the Plan shall have the same defined
meanings in this Agreement.




1.         Duration.  Subject to the earlier termination as provided in this
Agreement or under the Plan, the Option shall expire and shall no longer be
exercisable as of the close of business on March 27, 2027 (the “Termination
Date”).




2.         Written Notice of Exercise.  The Option may be exercised only by
delivering to the President or Secretary of the Company, at the Company’s
principal executive offices, of a written notice of exercise substantially in
the form described in paragraph 8(b) of this Agreement, accompanied by this
Agreement.




3.         Anti-Dilution Provisions.




(a)       If there is any stock dividend, stock split or combination of shares
of Common Stock, the number and amount of Shares then subject to the Option
shall be proportionately and appropriately adjusted as determined by the
Committee, whose determination shall be final, conclusive and binding upon
Optionee and the Company.




(b)       If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the Shares then subject to the Option as the Board of Directors or Committee
may deem equitable, and whose determination shall be final, conclusive and
binding upon Optionee and the Company. Failure of the Board of Directors or the
Committee to provide for an adjustment pursuant to this paragraph 3(b) prior to
the effective date of any Company action referred to in this paragraph 3(b)
shall be conclusive evidence that no adjustment is required in consequence of
such action.




(c)       If the Company is merged into or consolidated with any other
corporation and the Company is not the surviving corporation, or if the Company
sells all or substantially all of the Company’s assets to any other corporation,
then either:




- 1 -

--------------------------------------------------------------------------------




(i)        the Company shall cause provisions to be made for the continuance of
the Option after such event or for the substitution for the Option of an option
covering the number and class of securities which the Optionee would have been
entitled to receive in such merger, consolidation or if the Optionee had been
the holder of record of a number of shares of Common Stock equal to the number
of Shares covered by the unexercised portion of the Option immediately prior to
such merger, consolidation or sale; or




(ii)       the Company shall give to Optionee written notice of the Company’s
election not to cause any provision to be made under the preceding clause (i)
and, then only in such event the Option shall become exercisable in full (or, at
the election of the Optionee, in part) at any time during a period to be
designated by the Company, ending not more than one business day prior to the
effective date of the merger, consolidation or sale, in which case the Option
shall not be exercisable to any extent after the expiration of such period.




Notwithstanding the provisions of this paragraph 3(c), in no event shall the
Option be exercisable after the Termination Date.




4.         Investment Representation and Legend of Certificates.  Optionee
acknowledges that, for any period in which a registration statement with respect
to the Option and/or Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is not effective, Optionee shall hold the Option and will
purchase and/or own the Shares for investment purposes only and not for resale
or distribution. The Company shall have the right to place upon the face and/or
reverse side of any stock certificate or certificates evidencing the Shares such
legend as the Committee may prescribe for the purpose of preventing disposition
of such Shares in violation of the Securities Act.




5.         Non Transferability.  The Option shall not be transferable by
Optionee, other than by (a) will, the laws of descent or distribution or (b)
pursuant to a proceeding under title 11 of the U.S. Bankruptcy Code or similar
insolvency proceeding, and is exercisable during the lifetime of Optionee only
by Optionee, except as otherwise specifically provided in this Agreement or the
Plan. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.




6.         Certain Rights Not Conferred by Option.  Optionee shall not, by
virtue of holding the Option, be entitled to any rights of a stockholder in the
Company.




7.         Expenses.  The Company shall pay all original issue and transfer
taxes with respect to the issuance of the Shares pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith.




8.         Exercise of Options.




(a)       Notwithstanding anything to the contrary contained in this Agreement,
the Option shall become exercisable according to the following schedule,
provided that the Optionee is employed by the Company on such dates:




- 2 -

--------------------------------------------------------------------------------




1-year anniversary of the Date of Grant

375,000 shares

2-year anniversary of the Date of Grant

375,000 shares

3-year anniversary of the Date of Grant

375,000 shares

4-year anniversary of the Date of Grant

375,000 shares




(b)       Notwithstanding the foregoing, upon a termination of the Optionee’s
employment without Cause by the Company, additional vesting shall occur as set
forth in Section 3(c) of Optionee’s Employment Agreement.




(c)       The Option shall be exercisable, in whole or part and from time to
time, but subject to the exercise schedule set forth in paragraph 8(a) of this
Agreement, by written notice of such exercise, delivered to the President or
Secretary of the Company, at the Company’s principal office by personal
delivery, against written receipt therefor, or by pre-paid, certified or
registered mail, return receipt requested. Such notice shall specify the number
of Shares for which the Option is being exercised (which number, if less than
all of the Shares then subject to exercise, shall be 100 or an integral multiple
thereof) and shall be accompanied by:




(i)        payment of the full exercise price for the Shares for which the
Option is being exercised; and




(ii)       this Agreement.




(c)       The form of payment of the Exercise Price for Shares purchased
pursuant to each exercise of the Option shall be paid in full at the time of
each purchase in one or a combination of the following methods:




(i)        cash;




(ii)       check (subject to collection);




(iii)      in the discretion of the Committee, surrender to the Company of other
shares of Common Stock owned by the Optionee which:




(A)      have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is being
exercised; and




(B)      have been owned of record by Optionee for at least six months;




(iv)      in the discretion of the Committee, commencing upon the date on which
all of the Shares subject to the Option are exercisable in accordance with the
exercise schedule set forth in paragraph 8(a) of this Agreement, by “cashless
exercise,” by means of exercising the Option in full and receiving such number
of Shares having a Fair Market Value on the date of such cashless exercise equal
to the difference between:




- 3 -

--------------------------------------------------------------------------------




(A)      the Fair Market Value of the Shares issuable upon exercise of the
Option in full on the date of such cashless exercise; and




(B)      the exercise price of the Option multiplied by the number of Shares
issuable upon exercise of the Option in full; or




(v)       in the discretion of the Committee, but, in all cases, subject to
applicable law, by:




(A)      delivery to the Company of a promissory note containing such terms and
conditions determined by the Committee, in the Committee’s sole discretion, but
at a rate of interest at least equal to the imputed interest specified under
Section 483 or Section 1274, whichever is applicable, of the Code, and secured
by the Shares issuable upon exercise of the Option for which the promissory note
is being delivered and otherwise in compliance with applicable law (including,
without limitation, state corporate law and federal margin requirements);




(B)      assignment to the Company of the net proceeds (to the extent necessary
to pay such exercise price) to be received from a registered broker upon the
sale of the Shares or assignment of the net proceeds (to the extent necessary to
pay such exercise price) of a loan from such broker in such amount; or




(C)      such other consideration and method of payment for the issuance of
stock to the extent permitted under applicable law and satisfying the
requirements of Rule 16b-3 promulgated pursuant to the Exchange Act.




(d)       No Shares shall be delivered upon exercise of the Option until all
laws, rules and regulations that the Committee may, in its sole discretion, deem
applicable have been complied with. If a registration statement under the
Securities Act is not then in effect with respect to the Shares issuable upon
such exercise, the Company may require as a condition precedent that Optionee,
upon exercising the Option, deliver to the Company a written representation and
undertaking, satisfactory in form and substance to the Committee, that, among
other things, Optionee is acquiring the Shares for Optionee’s own account for
investment purposes only and not with a view to the distribution thereof.




(e)       Optionee shall not be considered a record holder of the Shares so
purchased for any purpose until the date on which Optionee is actually recorded
as the holder of such Shares in the records of the Company.




9.         Continued Employment.  Nothing herein shall be deemed to create any
employment or consultancy or guaranty of continued employment or consultancy or
limit in any way the Company’s right to terminate Optionee’s employment or
consultancy at any time.




Tyme Technologies, Inc.




By: /s/ Steven Hoffman

Steven Hoffman, President




- 4 -

--------------------------------------------------------------------------------




OPTIONEE ACKNOWLEDGEMENT




OPTIONEE ACKNOWLEDGES AND AGREES THAT THE EXERCISABILITY OF THE SHARES SUBJECT
TO THIS AGREEMENT AND THE OPTION IS EARNED ONLY BY CONTINUING EMPLOYMENT OR
CONSULTANCY AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND CONFIRMS THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S RIGHT, SUBJECT TO
OPTIONEE’S AND THE COMPANY’S RIGHTS UNDER OTHER AGREEMENTS, IF ANY, WITH THE
COMPANY, TO TERMINATE EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.




Optionee acknowledges receipt of a copy of the Plan and certain information
related to this Plan and Company and represents that Optionee is familiar with
the terms and provisions of the Plan, and hereby accepts the Option subject to
all of the terms and provisions of the Plan. Optionee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all of the terms
and provisions of the Option and this Agreement. Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions rising under the Plan. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.




Accepted and agreed as of the Date

of Grant as first set forth above:







/s/ Ben R. Taylor




Name:   Ben R. Taylor

Address:

 




- 5 -

--------------------------------------------------------------------------------